Citation Nr: 0126047	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-19 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as secondary to ionizing radiation exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that additional evidence has been submitted 
to the Board, some of which was not first considered by the 
agency of original jurisdiction; however, the veteran 
submitted a statement with this evidence waiving RO 
consideration of such evidence.  38 C.F.R. § 20.1304(c) 
(2001).  

The veteran provided oral testimony before the undersigned 
Member of the Board at a RO hearing in August 2001, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative medical evidence shows that the veteran's 
prostate cancer is not causally related to any inservice 
radiation exposure, and he has not presented or identified 
competent medical evidence otherwise relating his prostate 
cancer to his active military service.  


CONCLUSION OF LAW

Prostate cancer, claimed as secondary to radiation exposure, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.309(d), 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records document no diagnosis of prostate 
cancer, including the separation examination.  

In February 1999 the veteran submitted his claim for service 
connection of prostate cancer, noting that it was diagnosed 
in 1993.  He reported private treatment by Dr. LCH from 1993 
to the present.  The veteran claimed that he was present at 
Hiroshima, Japan in 1945.  

In May 1999 the RO requested records from Dr. LCH and Dr. S.  

In July 1999 the RO received medical records from Dr. LCH.  
These records document treatment of the veteran's prostate 
from July 1993 to August 1997.  They do not document a 
discussion of the relationship between his prostate cancer 
and military service.  

In October 1999 the RO requested the veteran's "DD 
1141/RECORDS OF EXPOSURE TO RADIATION" from the National 
Personnel Records Center (NPRC).  





On January 3, 2000 the RO notified the veteran that it had 
requested, in pertinent part, a DD Form 1141 or other 
official records from the NPRC, but that it had received no 
reply.  

In December 1999 the Defense Threat Reduction Agency (DTRA) 
noted that the veteran was a member of the American 
occupation forces in Japan following World War II, and that 
he was present in the Hiroshima area from October 7, 1945 
through November 8, 1945.  

The DTRA found that the maximum possible radiation dose 
received by an individual present at either Hiroshima or 
Nagasaki for the full duration of the occupation, using all 
"worst case" assumptions, was less than one rem.  It went 
on to find that it was probable that the great majority of 
servicemen assigned to the Hiroshima and Nagasaki occupation 
forces received no radiation exposure whatsoever, and that 
the highest dose received by anyone was "a few tens of 
millirem."  

In January 2000 the RO advised the veteran that it had been 
unable to obtain records from Dr. S, and suggested that he 
submit them.  

On VA examination in January 2000, the veteran reported his 
history of prostate cancer (with radiation treatment since 
January 1994) as well as his history of being part of the 
occupation forces in Japan.  He indicated that he was exposed 
to radioactive material while he was in Hiroshima in October 
1945.  The diagnosis was carcinoma of the prostate, six years 
post radiation.  

In February 2000 the veteran submitted a March 1994 medical 
record from Dr. S noting the nature of radiation treatment of 
the prostate cancer.  Also submitted at this time were 
pictures taken of Hiroshima.  

In May 2000 the Chief Public Health and Environmental Hazards 
Officer (hereinafter, Under Secretary for Health (USH)) noted 
that the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and not clearly 
established, citing two medical treatises in support of this 
finding.  Based on this, as well as the dose estimate of less 
than one rem, the USH concluded that it was unlikely that the 
veteran's prostate cancer can be attributed to exposure to 
ionizing radiation in service.  

In June 2000 the Director of Compensation and Pension 
Services (hereinafter, Under Secretary for Benefits (USB)), 
specifically referring to the USH's opinion, as well the 
evidence used in reaching such a conclusion, and after 
reviewing the record in its entirety, concluded that there 
was no reasonable possibility that the veteran's disability 
was the result of exposure to ionizing radiation in service.  

In August 2001 a hearing before the Board was conducted.  The 
veteran contended that his prostate cancer was caused be his 
exposure to radiation he received while he was in Occupied 
Japan.  Tr., p. 2.  

The veteran testified that he thought he had discussed his 
history of radiation exposure with his physicians, but was 
unable to specifically recall such discussions.  Tr., p. 3.  
He denied asking any of his doctors for a medical opinion 
concerning a relationship between his prostate cancer and his 
exposure to radiation in Japan.  Tr., p. 4.  

The veteran testified that he had been unable to locate 
and/or contact any of his buddies whom he had served with in 
Japan.  Tr., pp. 5-7.  

The veteran testified that he was currently receiving 
treatment from Dr. M at Baptist Princeton Hospital.  He 
stated that he had discussed with this physician his history 
of radiation exposure, but also testified that Dr. M had 
offered no opinion on the issue.  Tr., p. 7.  

When specifically asked by the undersigned Board Member as to 
whether any physician had expressed an opinion linking the 
prostate cancer to exposure to inservice radiation, the 
veteran answered that he did not recall anyone ever making 
such a statement.  Tr., p. 8.  

In August 2001 the Board received a copy of a newspaper 
article discussing proposed regulatory changes that would add 
cancer of the bone, brain, colon, lung, or ovary to the list 
of illnesses presumed to be connected to the military service 
of veterans exposed to radiation.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  
When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for malignant tumors if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Special Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.309(d) (2001).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2001).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (2001) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  


The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.


Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the initial rating decision and the 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  That is, they were 
provided with the laws and regulations pertaining to service 
connection as well as to service connection for diseases 
claimed as secondary to radiation exposure.  The RO also 
provided an evaluation of the evidence and a discussion of 
why it was not sufficient to allow for a favorable 
determination to be made, thereby placing the veteran on 
notice of what type of evidence would be needed for such a 
favorable determination.  The veteran and his representative 
were also notified of his appellate rights.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  





The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to obtain.  

The veteran has identified private treatment by Dr. S, Dr. 
LCH, and Dr. M.  The RO has obtained records from Dr. LCH.  
The RO has attempted to retrieve records from Dr. S but 
received no response; however, the RO notified the veteran of 
this fact, and he submitted records from this physician 
himself.  As treatment from Dr. M was first mentioned during 
the Board hearing, the RO has not had the opportunity to 
obtain records from this individual.  

Nonetheless, the Board is of the opinion that there is no 
further duty to assist in obtaining any outstanding medical 
records, including those of Dr. M and Dr. S (presuming not 
all of his records have been obtained), because there is no 
reasonable possibility that they would aid in substantiating 
the veteran's claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(d)).  

There is no reasonable possibility that such records could 
aid in substantiating the veteran's claim because the veteran 
has specified that none of his physicians have offered an 
opinion concerning the relationship between his prostate 
cancer and inservice radiation exposure.  Tr., pp. 4, 7, 8.  

As will be discussed below, it has already been established 
in the record that the veteran has been treated for prostate 
cancer.  Therefore, there is no need to obtain additional 
medical records to establish a fact that has already been 
demonstrated by the evidence currently on file.  



Thus, the crucial issue in this case is whether there is 
medical evidence linking the veteran's prostate cancer to 
service.  As the veteran has indicated that his physicians 
have offered no opinion as to the relationship of his 
prostate cancer to service, and in particular to his claimed 
inservice radiation exposure, the Board is of the opinion 
that there is no reasonable possibility that obtaining such 
evidence could substantiate his claim, i.e., provide evidence 
of a link between his prostate cancer and service.  Id.  

The Board notes that the RO requested the veteran's DD Form 
1141 and/or other records concerning the veteran's radiation 
exposure from the NPRC.  The RO never received a reply from 
the NPRC, and never made a follow-up attempt to obtain such 
records.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency, the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A § 5103A(b)(1)-(3) (West Supp. 2001).  

Nonetheless, the Board is of the opinion that the duty to 
assist does not require the RO in this case to make 
additional requests to the NPRC.  First, the records already 
contains the veteran's service medical records.  Information 
concerning radiation exposure in all likelihood would have 
been included with such records.  

Second, it does not appear that the RO was even required to 
make such a request in the first place.  To the contrary, in 
cases based on participation in the American occupation of 
Hiroshima, dose information is to be requested from the 
Department of Defense, as opposed to other cases, where 
records such as the DD Form 1141 are to be requested.  
38 C.F.R. § 3.311(a)(2).  



Because this case involves claimed exposure based on the 
veteran's participation in the occupation of Hiroshima, 
information concerning the level of the veteran's radiation 
exposure was to be obtained from the Department of Defense, 
or the DTRA.  Id.  Such development has already been 
performed by the RO.  

Any additional development beyond this is not required by the 
regulations.  Therefore, the RO's failure to follow-up on its 
first request to NPRC is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Furthermore, the RO's failure to make subsequent requests to 
the NPRC (if it is presumed that this was required) did not 
prejudice the veteran because the type of information being 
requested pertained to radiation exposure, and such 
information already been obtained from the DTRA.  Id.  

The Board is also of the opinion that a remand to obtain a VA 
medical examination or opinion is not required in this 
instance because an examination has already been conducted, 
and, more importantly, because there is sufficient medical 
evidence on file to allow for a determination to be made at 
this time.  That is, there is medical evidence on file 
specifically discussing the relationship of the veteran's 
prostate cancer to inservice radiation exposure.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent rating 
determination was issued to the veteran.  


In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Service Connection for Prostate Cancer, claimed as Secondary 
to Ionizing Radiation Exposure

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board first notes that the veteran is not entitled to 
presumptive service connection based on 38 C.F.R. § 3.309(a) 
or (d).  While the veteran has a presumptive disease 
(prostate cancer, or a malignant tumor) under section 
3.309(a), such disorder was not diagnosed and did not 
otherwise become manifest within one year of discharge.  In 
addition, prostate cancer is not one of the presumptive 
diseases included in section 3.309(d).  Therefore, 
presumptive service connection for prostate cancer under 
38 C.F.R. § 3.309 is not warranted.  

As to the second method of establishing service connection, 
VA has established special procedures to follow for those 
veterans seeking compensation for diseases related to 
exposure to radiation in service.  See Hilkert v. West, 
11 Vet. App. 200 (1998); Wandel v. West, 11 Vet. App. 200 
(1998).  

In this regard, the Board notes that it has been determined 
that the veteran was exposed to ionizing radiation; has been 
diagnosed with a radiogenic disease (prostate cancer, as 
defined in 38 C.F.R. § 3.311(b)(2)(xxiii)); and a dose 
assessment was provided.  

The record shows that the RO requested dose information from 
the DTRA, which found that the maximum possible dose the 
veteran could have been exposed to was less than one rem.  A 
medical opinion also was obtained from the USH, and the case 
was referred to the USB for further consideration pursuant to 
38 C.F.R. § 3.311.  

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim as to its 
consideration and development under 38 C.F.R. § 3.311.  

Notwithstanding the fact that prostate cancer is listed as a 
radiogenic disease under § 3.311(b)(2)(xxiii), and it has 
been determined that the veteran was exposed to ionizing 
radiation, there is no competent, medical, or scientific 
evidence linking the veteran's diagnosis to the claimed 
inservice exposure to radiation.  
The only competent medical evidence of record discussing the 
veteran's radiation exposure is against the claim.  The May 
2000 VA medical opinion of the USH concluded that it was 
unlikely that the veteran's prostate cancer could be 
attributed to exposure to ionizing radiation during service.  
The USB found in June 2001 that there was no reasonable 
possibility that the veteran's disability resulted from such 
exposure.  Therefore, the preponderance of the evidence is 
against the veteran's claim for service connection under 
38 C.F.R. § 3.311.  Davis v. Brown, 10 Vet. App. 209 (1997); 
Rucker, 10 Vet. App. at 71.

The Board is of the opinion that the USB's opinion provided a 
complete rationale for his conclusion, and that it is 
therefore unnecessary to remand this case for a more thorough 
opinion from the USB.  

The USB made it clear that he had reviewed the evidence in 
its entirety; he is not required to specifically refer to the 
factors listed in 38 C.F.R. § 3.311(e) in making his 
determination.  See Hilkert, 12 Vet. App. at 149-150.  

In addition to reviewing the record, the USB also 
specifically noted the USH's medical opinion and the evidence 
used by the USH in reaching her opinion.  As there was no 
other competent evidence on file discussing the relationship 
of the prostate cancer to inservice radiation exposure, the 
Board finds that the USB's reliance on the USH's opinion, 
without discussing other such evidence (as there is no such 
evidence), sufficiently illustrates the rationale behind the 
USB's conclusion.  Therefore, the Board finds that the USB's 
rationale is complete, and a remand to obtain another opinion 
from the USB is not necessary.  See Stone v. Gober, 14 Vet. 
App. 116, 120 (2000).  

The veteran's own opinions and statements linking his 
prostate cancer to inservice radiation exposure are not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's prostate cancer is related to a disease or injury 
incurred during service, including radiation exposure.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d) when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service.  Combee, 34 F.3d at 1044.  

As noted above, prostate cancer was not diagnosed in service 
or within one year of discharge from service.  See Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Prostate cancer was not diagnosed until several decades after 
the veteran's discharge from service, and there is no 
competent evidence even suggesting that the prostate cancer 
is somehow related to service.  

The record does not contain competent medical evidence of a 
link between the veteran's prostate cancer and service, 
including radiation exposure.  There are no medical opinions 
indicating a link between his prostate cancer and military 
service, including exposure to radiation.  In general, there 
is no medical or lay evidence, including from the veteran, 
indicating that the veteran's prostate cancer is otherwise 
related to service (i.e., linked to service through some 
manner other than radiation exposure).  

For these reasons and bases and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the veteran's prostate is related to his 
exposure to radiation during service.  Based upon a full 
review of the record, the Board finds that the evidence is 
not so evenly balanced as to require application of the 
benefit of the doubt in favor of the veteran.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for prostate cancer, 
claimed as secondary to ionizing radiation exposure, is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

